ORDER
The Court on March 25, 1998, having stayed its Order entered March 24, 1998, that suspended respondent from practice for a period of three months effective April 20, 1998, to permit the Court to consider respondent’s petition for review of the decision of the Disciplinary Review Board in DRB 97-096 that a term of suspension should be imposed;
And the Court having considered respondent’s petition for review, the letter brief of the Office of Attorney Ethics in opposition, and the record in the matter;
And good cause appearing;
It is ORDERED that the petition for review of the decision of the Disciplinary Review Board in DRB 97-096 is granted; and it is further
ORDERED that this Court’s Order of suspension entered March 24, 1998, is hereby vacated, and the matter is summarily remanded to the District Ethics Committee considering other allegations of unethical conduct on the part of respondent for consideration of the merits of the formal complaint filed against respondent in VA-96-002E and VA-96-015E.